OPINION — AG — ** 911 EMERGENCY NUMBER — VOTING — MUNICIPALITY ** UNDER THE PROVISIONS OF THE "NINE ONE ONE EMERGENCY NUMBER ACT", 63 O.S. 2811 [63-2811] — 63 O.S. 2819 [63-2819] A MUNICIPALITY THAT HAS ENACTED AND PUBLISHED AN ORDINANCE IMPOSING AN EMERGENCY TELEPHONE TAX PURSUANT TO 63 O.S. 2814 [63-2814](A) IS AUTHORIZED TO PROCEED TO PROVIDE FOR THE EMERGENCY TELEPHONE SERVICE AND TO LEVY THE EMERGENCY TELEPHONE TAX NECESSARY TO IMPLEMENT THAT SERVICE WITHOUT AN ELECTION; PROVIDED THAT, SIXTY(60) DAYS HAVE ELAPSED FROM THE DATE OF THE PUBLICATION OF THE ORDINANCE WITHOUT THE FILING PURSUANT TO 63 O.S. 2814 [63-2814](B), OF A STATUTORILY SUFFICIENT PETITION BY THE REGISTERED VOTERS OF THE MUNICIPALITY REQUESTING THAT THE QUESTION OF THE 911 SERVICE AND THE IMPOSITION OF THE TAX THEREFORE BE SUBMITTED TO THE QUALIFIED VOTERS OF THE MUNICIPALITY. CITE: 63 O.S. 2812 [63-2812], 63 O.S. 2814 [63-2814](A), 63 O.S. 2814 [63-2814](B), 68 O.S. 2705 [68-2705], 68 O.S. 2705 [68-2705] (WILLIAM D. LAFORTUNE)